DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SWITCHING BWP IN RESPONSE TO OBTAINING AN INDICATION.
The use of the term Wi-Fi, WiMAX, cdma2000, Wi-Fi Direct, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 16 objected to because of the following informalities:  “the indication” should be “the another indication.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 26-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QUALCOMM INCORPORATED: "Remaining Issues on BWP", 3GPP TSG RAN WG1 Meeting #92, 3GPP Draft; R1-1802844, Vol. RAN WG1, No. Athens, Greece; 20180226 – 20180302, 17 February 2018 (2018-02-17), pp.1-24, XP051398257, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_92/Docs [retrieved on 2018-02-17], Sections 1-3 [provided by Applicant].
As to claim 21, QUALCOMM INCORPORATED discloses a method of wireless communications by a user equipment (UE) (section 2.2.4, UE), comprising: receiving a first configuration of a first bandwidth part (BWP) and a second configuration of a second BWP, wherein the first BWP is configured for a lower traffic rate and the second BWP is configured for a higher traffic rate  (Section 2.2.4 "Network may configure at least two BWP for a UE: “BWP1” optimized for PDCCH monitoring targeting low data activity periods, and “BWP2” optimized for data transmission targeting high data activity periods."); obtaining an indication to switch from the first BWP to the second BWP  (section 2.2.4 “gNB transmits BWP DCI to switch UE to BWP2 for data reception); and switching from the first BWP to the second BWP in response to obtaining the indication (section 2.2.4 “UE completes transition to BWP2 in k0 slots; figure on page 19).
As to claim 22, QUALCOMM INCORPORATED further discloses the method of claim 21, wherein the indication comprises a command to switch from the first BWP received by the UE (Section 2.2.4 "gNB transmits BWP DCI to switch UE to BWP2 for data reception [...]').
As to claim 24, QUALCOMM INCORPORATED further discloses the method of claim 21, wherein the indication comprises at least one of expiration of a periodic timer for switching to the second BWP or an uplink (UL) grant received by the UE  (Section 2.2.3 "Similar to the DL grant case, it'd be desirable to have a single UL grant triggering DL BWP switch along with A-CSI request on the new DL BWP").
As to claim 26, QUALCOMM INCORPORATED discloses a method of wireless communications by a base station (BS) (section 2.2.4, gNB), comprising: transmitting, to a user equipment (UE), a first configuration of a first bandwidth part (BWP) and a second configuration of a second BWP, wherein the first BWP is configured for a lower traffic rate and the second BWP is configured for a higher traffic rate (Section 2.2.4 "Network may configure at least two BWP for a UE: “BWP1” optimized for PDCCH monitoring targeting low data activity periods, and “BWP2” optimized for data transmission targeting high data activity periods."); obtaining an indication to cause the UE to switch from the first BWP to the second BWP for the transmissions to the UE (section 2.2.4 “gNB transmits BWP DCI to switch UE to BWP2 for data reception, i.e. as gNB generates DCI, it obtains it); and switching from the first BWP to the second BWP, for transmissions to the UE, in response to obtaining the indication (2.2.6, DCI indicates BWP change; PDSCH in new DL BWP).
As to claim 27, QUALCOMM INCORPORATED further discloses the method of claim 26, wherein the indication comprises an arrival of traffic for the UE at a physical layer of a protocol stack  (Section 2.2.4 "gNB transmits BWP DCI to switch UE to BWP2 for data reception [...]'; Section 2.3.1, “The basic aspect of BWP is already deeply intertwined with the NR physical layer specification”; Section 2.2.0 “higher layer”, i.e. physical layer is known to be lowest layer, and receives data over BWP) in a transceiver in the BS (section 2.2.1, UE’s UL BWP; reception of DL assignment, and HARQ-ACK transmission, i.e. gNB transceives ).
As to claim 29, QUALCOMM INCORPORATED further discloses the method of claim 26, wherein the indication comprises at least one of expiration of a periodic timer for switching to the second BWP or an uplink (UL) grant transmitted to the UE by the BS (Section 2.2.3 "Similar to the DL grant case, it'd be desirable to have a single UL grant triggering DL BWP switch along with A-CSI request on the new DL BWP").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 11-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Remaining Issues on BWP", 3GPP TSG RAN WG1 Meeting #92, 3GPP Draft; R1-1802844, Vol. RAN WG1, No. Athens, Greece; 20180226 – 20180302, 17 February 2018 (2018-02-17), pp.1-24, XP051398257, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_92/Docs [retrieved on 2018-02-17], Sections 1-3 [provided by Applicant] in view of U.S. Publication No. 2020/0304272 A1 to LEE et al. (“Lee”).
As to claim 1, QUALCOMM INCORPORATED discloses an apparatus for wireless communications (section 2.2.4, UE), comprising: a transceiver (section 2.2.1, UE’s UL BWP; reception of DL assignment, and HARQ-ACK transmission) configured to receive a first configuration of a first bandwidth part (BWP) and a second configuration of a second BWP, wherein the first BWP is configured for a lower traffic rate and the second BWP is configured for a higher traffic rate (Section 2.2.4 "Network may configure at least two BWP for a UE: “BWP1” optimized for PDCCH monitoring targeting low data activity periods, and “BWP2” optimized for data transmission targeting high data activity periods."); being configured to obtain an indication to switch from the first BWP to the second BWP (section 2.2.4 “gNB transmits BWP DCI to switch UE to BWP2 for data reception); and wherein the transceiver is further configured to switch from the first BWP to the second BWP in response to obtaining the indication (section 2.2.4 “UE completes transition to BWP2 in k0 slots; figure on page 19).
	QUALCOMM INCORPORATED does not expressly disclose a memory; and a processor coupled to the memory, the processor and the memory being configured to.
	Lee discloses a mobile station with a memory 130, communication unit 110, and control unit 120 (para. 0266-0268) for use in BWP switching (para. 0093).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the mobile station of Lee into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have been to provide a sidelink (SL) communication method between apparatuses (or UEs) based on vehicle-to-everything (V2X) communication (Lee, para. 0015).  Including the mobile station of Lee into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
As to claim 2, QUALCOMM INCORPORATED and Lee further disclose the apparatus of claim 1, wherein the first configuration includes a first minimum control-channel-to-data-channel delay for the first BWP, wherein the second configuration includes a second minimum control-channel-to-data-channel delay for the second BWP, and wherein the second minimum control-channel-to-data-channel delay is less than the first minimum control-channel-to-data-channel delay (QUALCOMM INCORPORATED, Section 2.2.4 "Typical BWP1 configuration could support narrow bandwidth, large semi-static value of k0(also k2), and potentially sparser PDCCH monitoring periodicity; Typical BWP2 configuration could support wide bandwidth, small value of k0 (e.g. 0 for same-slot scheduling), and per-slot PDCCH monitoring.", where k0 and k2 indicate the time in slots between scheduling information and scheduled downlink and uplink data, respectively-see 2.1.2.1 Option 1).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 3, QUALCOMM INCORPORATED and Lee further disclose the  apparatus of claim 1, wherein: the first configuration includes at least one of a first periodicity for monitoring physical downlink control channels (PDCCHs) on the first BWP, a first bandwidth of the first BWP, or support for a first number of receive antennas for the first BWP; the second configuration includes a second periodicity for monitoring PDCCHs on the second BWP, a second bandwidth of the second BWP, or support for a second number of receive antennas for the second BWP; the second periodicity is less than the first periodicity; the second bandwidth is greater than the first bandwidth (QUALCOMM INCORPORATED, Section 2.2.4 "Typical BWP1 configuration could support narrow bandwidth, large semi-static value of k0(also k2), and potentially sparser PDCCH monitoring periodicity; Typical BWP2 configuration could support wide bandwidth, small value of k0 (e.g. 0 for same-slot scheduling), and per-slot PDCCH monitoring." ); and the second number of receive antennas greater than the first number of receive antennas (Note: this not given patentable weight as it further limits limitations written in the alternative which were not given patentable weight).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 4, QUALCOMM INCORPORATED and Lee further disclose the apparatus of claim 1, wherein the first BWP is configured for at least one of a first service or lower power consumption, and the second BWP is configured for at least one of a second service or higher power consumption (QUALCOMM INCORPORATED, Section 2.2.4 "Evidently, the active power consumption for BWP1 would be significantly lower than BWP2.").  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 5, QUALCOMM INCORPORATED and Lee further disclose the apparatus of claim 1, wherein: the transceiver is further configured to receive a command to switch from the first BWP; and the indication comprises the command to switch from the first BWP (QUALCOMM INCORPORATED, Section 2.2.4 "gNB transmits BWP DCI to switch UE to BWP2 for data reception [...]').  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 9, QUALCOMM INCORPORATED and Lee further disclose the method of claim 1, wherein: the transceiver is further configured to receive an uplink grant (UL); and the indication comprises the UL grant (QUALCOMM INCORPORATED, Section 2.2.3 "Similar to the DL grant case, it'd be desirable to have a single UL grant triggering DL BWP switch along with A-CSI request on the new DL BWP").  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 11, QUALCOMM INCORPORATED discloses an apparatus for wireless communications  (section 2.2.4, gNB), comprising: a transceiver  (section 2.2.1, UE’s UL BWP; reception of DL assignment, and HARQ-ACK transmission ) configured to transmit, to a user equipment (UE), a first configuration of a first bandwidth part (BWP) and a second configuration of a second BWP, wherein the first BWP is configured for a lower traffic rate and the second BWP is configured for a higher traffic rate  (Section 2.2.4 "Network may configure at least two BWP for a UE: “BWP1” optimized for PDCCH monitoring targeting low data activity periods, and “BWP2” optimized for data transmission targeting high data activity periods."); configured to obtain an indication to cause the UE to switch from the first BWP to the second BWP for the transmissions to the UE (section 2.2.4 “gNB transmits BWP DCI to switch UE to BWP2 for data reception, i.e. as gNB generates DCI, it obtains it); and wherein the transceiver is further configured to switch from the first BWP to the second BWP, for transmissions to the UE, in response to obtaining the indication  (2.2.6, DCI indicates BWP change; PDSCH in new DL BWP).
QUALCOMM INCORPORATED does not expressly disclose a memory; a processor coupled to the memory, the processor and the memory being configured to.
Lee discloses a base station 200 (para. 0262), and each of the wireless devices 100 and 200 may include a communication unit 110, a control unit 120, a memory unit 130, (para. 0261) for use in BWP switching (para. 0093).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station of Lee into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have been to provide a sidelink (SL) communication method between apparatuses (or UEs) based on vehicle-to-everything (V2X) communication (Lee, para. 0015).  Including the base station of Lee into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
As to claim 12, QUALCOMM INCORPORATED and Lee further discloses the apparatus of claim 11, wherein the first configuration includes a first minimum control-channel-to-data-channel delay for the first BWP, wherein the second configuration includes a second minimum control-channel-to-data-channel delay for the second BWP. and wherein the second minimum control-channel-to-data-channel delay less than the first minimum control-channel-to-data-channel delay (QUALCOMM INCORPORATED, Section 2.2.4 "Typical BWP1 configuration could support narrow bandwidth, large semi-static value of k0(also k2), and potentially sparser PDCCH monitoring periodicity; Typical BWP2 configuration could support wide bandwidth, small value of k0 (e.g. 0 for same-slot scheduling), and per-slot PDCCH monitoring.", where k0 and k2 indicate the time in slots between scheduling information and scheduled downlink and uplink data, respectively-see 2.1.2.1 Option 1).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 13, QUALCOMM INCORPORATED and Lee further discloses the apparatus of claim 11, wherein: the first configuration includes at least one of a first periodicity for monitoring physical downlink control channels (PDCCHs) on the first BWP, a first bandwidth of the first BWP, or support for a first number of receive antennas for the first BWP; and the second configuration includes at least one of a second periodicity for monitoring PDCCHs on the second BWP, a second bandwidth of the second BWP, or support for a second number of receive antennas for the second BWP; the second periodicity is less than the first periodicity; the second bandwidth is greater than the first bandwidth (QUALCOMM INCORPORATED, Section 2.2.4 "Typical BWP1 configuration could support narrow bandwidth, large semi-static value of k0(also k2), and potentially sparser PDCCH monitoring periodicity; Typical BWP2 configuration could support wide bandwidth, small value of k0 (e.g. 0 for same-slot scheduling), and per-slot PDCCH monitoring." ); and the second number of receive antennas greater than the first number of receive antennas (Note: this not given patentable weight as it further limits limitations written in the alternative which were not given patentable weight).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 14, QUALCOMM INCORPORATED and Lee further discloses the apparatus of claim 11, wherein the first BWP is configured for at least one of a first service or lower power consumption, and the second BWP is configured for at least one of a second service or higher power consumption (QUALCOMM INCORPORATED, Section 2.2.4 "Evidently, the active power consumption for BWP1 would be significantly lower than BWP2.").  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 15, QUALCOMM INCORPORATED and Lee further discloses the apparatus of claim 11, wherein: the transceiver is further configured to obtain traffic for the UE at a physical layer of a protocol stack; and the indication comprises the arrival of the traffic for the UE at the physical layer  (QUALCOMM INCORPORATED, Section 2.2.4 "gNB transmits BWP DCI to switch UE to BWP2 for data reception [...]'; Section 2.3.1, “The basic aspect of BWP is already deeply intertwined with the NR physical layer specification”; Section 2.2.0 “higher layer”, i.e. physical layer is known to be lowest layer, and receives data over BWP).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 19, QUALCOMM INCORPORATED and Lee further discloses the apparatus of claim 11, wherein: the transceiver is further configured to transmit an uplink (UL) grant to the UE; and the indication comprises the UL grant (QUALCOMM INCORPORATED, Section 2.2.3 "Similar to the DL grant case, it'd be desirable to have a single UL grant triggering DL BWP switch along with A-CSI request on the new DL BWP").  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 11 applies.
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Remaining Issues on BWP", 3GPP TSG RAN WG1 Meeting #92, 3GPP Draft; R1-1802844, Vol. RAN WG1, No. Athens, Greece; 20180226 – 20180302, 17 February 2018 (2018-02-17), pp.1-24, XP051398257, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_92/Docs [retrieved on 2018-02-17], Sections 1-3 [provided by Applicant] in view of U.S. Publication No. 2020/0304272 A1 to LEE et al. (“Lee”) and in further view of WO 2019080014 A1 to TANG [Examiner cites from attached English translation].
As to claim 6, QUALCOMM INCORPORATED and Lee does not expressly disclose the apparatus of claim 1, wherein: the transceiver is further configured to detect a trigger in a physical (PHY) layer, wherein the trigger is sent by at least one of a medium access control (MAC) layer, radio link control (RLC) layer, or packet data convergence protocol (PDCP) layer of a protocol stack in a transceiver in a base station (BS); and the indication comprises the trigger.
TANG discloses handover indication information sent by network device through MAC CE (i.e. of a protocol stack, as page 5 also states it may be transmitted using DCI or RRC), and then terminal receives the handover indication, and switches the physical layer from the current first BWP to the second BWP (page 5).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of TANG into the invention of QUALCOMM INCORPORATED and Lee. The suggestion/motivation would have been to enable a MAC layer to perform handover of a BWP (TANG, page 2).  Including the switching of TANG into the invention of QUALCOMM INCORPORATED and Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of TANG.
As to claim 16, QUALCOMM INCORPORATED and Lee does not expressly disclose the apparatus of claim 11, wherein: the transceiver is further configured to transmit a trigger to the UE at a medium access control (MAC) layer, radio link control (RLC) layer, or packet data convergence protocol (PDCP) layer of a protocol stack based on another indication to prepare for a burst of traffic; and the indication comprises sending the trigger to the UE.
TANG discloses handover indication information sent by network device through MAC CE (i.e. of a protocol stack, as page 5 also states it may be transmitted using DCI or RRC), and then terminal receives the handover indication, and switches the physical layer from the current first BWP to the second BWP (page 5), and activating  a new BWP is because the terminal device expects to receive signals on the active BWP (page 2), i.e. another indication.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of TANG into the invention of QUALCOMM INCORPORATED and Lee. The suggestion/motivation would have been to enable a MAC layer to perform handover of a BWP (TANG, page 2).  Including the switching of TANG into the invention of QUALCOMM INCORPORATED and Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of TANG.
Claim(s) 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: "Remaining Issues on BWP", 3GPP TSG RAN WG1 Meeting #92, 3GPP Draft; R1-1802844, Vol. RAN WG1, No. Athens, Greece; 20180226 – 20180302, 17 February 2018 (2018-02-17), pp.1-24, XP051398257, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg_ran/WG1_RL1/TSGR1_92/Docs [retrieved on 2018-02-17], Sections 1-3 [provided by Applicant] in view of WO 2019080014 A1 to TANG [Examiner cites from attached English translation].
As to claim 23, QUALCOMOM INCORPORATED does not expressly disclose the method of claim 21, wherein the indication comprises a trigger detected in a physical (PHY) layer of a transceiver in the UE, wherein the trigger is sent by at least one of a medium access control (MAC) layer, radio link control (RLC) layer, or packet data convergence protocol (PDCP) layer of a protocol stack in a transceiver in a base station (BS).
TANG discloses handover indication information sent by network device through MAC CE (i.e. of a protocol stack, as page 5 also states it may be transmitted using DCI or RRC), and then terminal receives the handover indication, and switches the physical layer from the current first BWP to the second BWP (page 5).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of TANG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have been to enable a MAC layer to perform handover of a BWP (TANG, page 2).  Including the switching of TANG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of TANG.
As to claim 28, QUALCOMM INCORPORATED does not expressly disclose the method of claim 26, wherein the indication comprises at least one of a medium access control (MAC) layer, radio link control (RLC) layer, or packet data convergence protocol (PDCP) layer of a protocol stack in a transceiver in the BS sending a trigger to the UE, wherein the trigger is sent based on another indication to prepare for a burst of traffic.
TANG discloses handover indication information sent by network device through MAC CE (i.e. of a protocol stack, as page 5 also states it may be transmitted using DCI or RRC), and then terminal receives the handover indication, and switches the physical layer from the current first BWP to the second BWP (page 5), and activating  a new BWP is because the terminal device expects to receive signals on the active BWP (page 2), i.e. another indication.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of TANG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have been to enable a MAC layer to perform handover of a BWP (TANG, page 2).  Including the switching of TANG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of TANG.
Allowable Subject Matter
Claims 7-8, 10, 17-18, 20, 25, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes the INTERNATIONAL SEARCH REPORT AND WRITTEN OPINION submitted 09/23/2021 contains prior art and/or reasoning for rejecting dependent claims which Examiner indicated as allowable.  Upon inspection, Examiner disagrees with the INTERNATIONAL SEARCH REPORT AND WRITTEN OPINION that the aforementioned dependent claims are able to be rejected under the aforementioned prior art and/or reasoning, as with respect to claims 7 and 17, the expiration of the timer is not in the indication, with respect to claims 8, 18, 25, 30, the BSR or SR is not both transmitted and received, with respect to claims 10 and 20, the P and I frames are not detailed with respect to a third BWP.
US 20040154041 A1 discloses an I frame is a key frame for video sequences. P and B frames are dependent frames. A typical bitstream of such video consists of many P or B frames with sparsely spaced I-frames. (In general, any compressed representation of a media stream consists of a several dependent frames with sparsely spaced key frames) A key can be several to a few hundred times larger than a dependent frame, and its quality is a significant determining factor of the resultant quality achieved by the following dependent frames for a given bitrate. Thus, as shown in FIG. 1, the key frame (an I frame for video) represents a significant bottleneck of high data rate as opposed to the generally low data rate required by the intermediate dependent frames. I1 and I2 are I frames, the rest are P frames. Note that P7 is a P-frame with a locally high size. A naive streaming algorithm that sent the stream at a currently local bitrate would cause a large stall when sending an I-frame (since the local bitrate there is much higher than the average), and at all other times would significantly under-use the available bandwidth. Typical streaming solutions push the stream continuously as close to M bps as possible. This requires enough memory at the client to store up to several intermediate frames and an I-frame, since an I-frame must be pushed by the time a B-frame that depends on it is due (para. 0007).
US 20210105776 A1 discloses if the terminal needs to perform the BWP switching because the terminal needs to send an SR but there is no resource for sending the SR on a presently activated BWP on the carrier, the terminal needs to be switched to a BWP with the resource for sending the SR, for example, switched to the second BWP to send the SR, so that the terminal may keep the presently activated BWP on the carrier, activate the second BWP and send the SR on the second BWP (para. 0040).
WO 2018144873 A1 discloses if timer has not expired before next PO then gNB resends the PI at next PO cycle; if timer has expired than UE may switch to default BWP and gNB may send the PI to the UE's default BWP (para. 00494).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463